Citation Nr: 0920649	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in December 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004, October 2004, and December 2004.  
This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  The RO provided the appellant post-
adjudication notice by letters dated in April 2005, July 
2005, and March 2006, which provided additional information 
regarding disability ratings and effective dates.  The Board 
finds that any defects with respect to the timing of the VCAA 
notices were not prejudicial since the case was readjudicated 
in December 2006 via a supplemental statement of the case, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The contents of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that 
an August 2004 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service medical 
records were among those thought to have been destroyed in a 
1973 fire at the NPRC, and states that the information 
requested could not be reconstructed.  Pertinent military 
records in the claims folder include the Veteran's WD AGO 
Form 53-55 (Enlistment Record and Report of Separation).  In 
this regard, the Board notes that when records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, 
the RO notified the Veteran in December 2004 that attempts to 
locate his service treatment and personnel records were 
unsuccessful because they were likely destroyed in a fire at 
the NPRC in 1973, and identified evidence that can be 
substituted for service treatment records.  In October 2004, 
the Veteran provided VA with a completed NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data); 
however, the form does not identify any in-service medical 
treatment.

A private audiogram record is on file.  The Board notes that 
VA received a waiver from the Veteran in December 2006, which 
stated that he does not have additional evidence to furnish.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA fee basis examination in 
November 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Audiological testing was accomplished and the 
examiner elicited history from the Veteran.  Under the 
particular circumstances of this case where there are no 
available records of inservice hearing tests (as acknowledged 
by the examiner), the Board is of the opinion that no useful 
purpose would be served by delaying appellate review for 
further VA testing or opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
incurred during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for a current bilateral hearing loss as a 
result of acoustic trauma experienced during active duty.  In 
his 2004 VA hearing loss claim, he reported that he incurred 
significant noise exposure while firing artillery during 
basic training, that his hearing loss began over twenty years 
ago, and that he was fitted for hearing aids about ten years 
ago.  As previously mentioned, the Veteran's service medical 
records are unavailable.  The Veteran's WD AGO Form 53-55 
states that his military occupational specialty in service 
was as an automotive parts clerk.

The first post-service medical evidence of the Veteran's 
claimed hearing disability is shown from a private 
audiological examination administered in June 2004.  The 
results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes 
in both ears.  This assessment did not address the etiology 
of the Veteran's bilateral hearing loss.

In November 2006, a VA fee basis medical examination was 
administered in connection with this appeal.  During this 
examination, the Veteran complained of bilateral hearing 
loss.  The Veteran reported that during service he incurred 
significant noise exposure while performing field artillery 
and pre-flight training.  The Veteran denied significant 
post-service noise exposure on a regular basis, and stated 
that he has worn hearing aids for approximately eight years.  
The Veteran's word recognition scores using the Maryland CNC 
Test were 80 percent for the right ear and 72 percent for the 
left ear.  The results from the audiological examination show 
that the Veteran has a current hearing loss disability for VA 
purposes in both ears.  The examiner diagnosed the Veteran 
with mild to severe bilateral sensorineural hearing loss.  
The examiner concluded that it would be a mere conjecture if 
she stated whether the Veteran's bilateral hearing loss was 
related to military noise exposure, given the lack of in-
service and post-service evidence.

VA received a statement from the Veteran's spouse in January 
2005.  She reported that she met the Veteran during the 
summer of 1946, within one year of leaving active duty.  She 
further reported that he complained about a full feeling in 
his left ear years ago, that he wears hearing aids, and that 
he has complained about people mumbling for as long as she 
can remember.

Analysis

The Board initially finds that sufficient evidence is not of 
record evidencing that he served in combat; therefore, 38 
U.S.C.A. § 1154(b) (West 2002) is not applicable.  The Board 
notes that the Veteran's service medical records are 
unavailable; however, the Veteran has not contended that he 
received any in-service medical treatment for his hearing, as 
evidenced by his NA Form 13055.  Even assuming that the 
Veteran was exposed to acoustic trauma during service, such 
experience does not inevitably equate to hearing loss.  The 
Board takes administrative notice of the fact that hearing 
loss can be due to various other causes, such as aging or 
infection.  

There is no objective medical evidence of record documenting 
the Veteran's hearing acuity following service until his June 
2004 audiological assessment.  The lack of any post-service 
treatment until approximately fifty-eight years after leaving 
active duty is probative to the issue of chronicity of the 
disability.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board notes that the Veteran stated 
that he has used hearing aids since approximately 1994, which 
would still be approximately forty-eight years after service, 
but has not provided medical records documenting such 
treatment, and submitted a waiver in December 2006 stating 
that he does not have additional evidence to furnish.

At this point the Board notes that in his 2004 claim, the 
Veteran appears to date the onset of his hearing loss to 
about 20 years before, or in the 1980's, which is some 30 
years after the noise exposure he claims to have experienced 
during service.  This self-reported by the Veteran appears to 
be inconsistent with his contention regarding a continuity of 
hearing loss symptoms since service.  

The Board notes that the results from the June 2004 private 
audiological examination and VA's November 2006 fee basis 
audiological examination both show that the Veteran has a 
current hearing loss disability for VA purposes in both ears.  
However, the private examiner did not address the etiology of 
the Veteran's bilateral hearing loss, and, furthermore, the 
VA fee basis examiner concluded that it would be a mere 
conjecture if she stated whether the Veteran's bilateral 
hearing loss was related to his military noise exposure.  In 
other words, there is no medical nexus between active service 
and the present bilateral hearing loss, and the only medical 
evidence addressing the etiology of the disability does not 
support the claim.

Although the Veteran and his spouse attempt to link his 
current bilateral hearing loss to service, as a lay people, 
they are not competent to opine on medical matters such as 
the etiology of medical disorders.  Accordingly, both lay 
statements as to etiology are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To the extent 
the Veteran and his spouse intend to suggest that he has had 
bilateral hearing loss since service, the Board finds their 
accounts to be inconsistent with the other evidence of 
record, including the length of time between active duty and 
the Veteran's first objective medical evidence of bilateral 
hearing loss in June 2004 (approximately fifty-eight years), 
and the June 2004 claim which contends that his hearing 
difficulty began over twenty years ago and that he was fitted 
for hearing aids about ten years ago.

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's bilateral hearing loss.  The evidence 
against such a link includes the long period of time between 
service and the initial documentation of bilateral hearing 
loss, and the opinion from VA's November 2006 fee basis 
examination.  The only evidence in favor of such a link are 
the statements from the Veteran and his spouse, which the 
Board has found to be unpersuasive in light of the other 
evidence of record.

The Veteran has requested application of the doctrine of 
reasonable doubt, but the Board stresses to the Veteran that 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  In this regard, 
the November 2006 examiner opined that it would be mere 
conjecture whether or not the noise the Veteran was exposed 
to during his time in the Army contributed to the onset of 
sensory hearing loss.  In the present case, service records 
are not available, but the Veteran does not even contend that 
such records would show evidence of hearing loss.  Moreover, 
he does not appear to contend that he even began having 
hearing difficulty until approximately the 1980's.  The Board 
had considered the statement from the Veteran's spouse, but 
the Board is unable to find that her statement is sufficient 
to place the negative evidence and the positive evidence in a 
state of equipoise.  

The question of the etiology of the Veteran's hearing loss is 
a medical question which must be addressed by medical 
personnel.  In this case, the only item of medical evidence 
which addressed this question is the 2006 report which is to 
the effect that it would be speculative to conclude that the 
Veteran's hearing loss is causally related to noise exposure 
during service.  The examiner was aware of the unfortunate 
lack of service treatment records, but the examiner was also 
aware of the lack of post-service medical records showing 
hearing loss for many years.  

The Board acknowledges the Veteran's contentions and 
understands his strong belief that his hearing loss is due to 
his World War II service.  However, after considering the 
totality of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


